DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Withdrawn
1.	The 102(a) rejection of claims 1-4,6 anticipated by Yoon et al. has been withdrawn due to applicant’s amendment filed on 2/4/21.
2.	The 103(a) rejection of claim 5 unpatentable over Yoon et al. in view of Suzuki et al. has been withdrawn due to applicant’s amendment filed on 2/4/21.
3.	The 103(a) rejection of claim 9 unpatentable over Yoon et al. in view of Kim et al. has been withdrawn due to applicant’s amendment filed on 2/4/21.  
New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4,6-8,10-16,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US20130207612) in view of Lennox (US20110117408).
As to claim 1, Lev et al. discloses a battery pack comprising: multiple unit batteries which are positioned in parallel in a first direction (figure 1 number 12); and a pair of connecting members attached to each of the multiple unit batteries (figure 1 
As to such that the multiple unit batteries are between the pair of connecting members, each of the pair of connecting members electrically and physically connectinq the multiple unit batteries in the first direction, Lev fail to disclose that the multiple unit batteries are between the pair of connecting members, each of the pair of connecting members electrically and physically connectinq the multiple unit batteries in the first direction. Lev et al. teaches the battery cells may be connected in series or parallel (paragraph 0013).  Lennox teaches that the multiple unit batteries connected in parallel that are between the pair of connecting members, each of the pair of connecting members electrically and physically connectinq the multiple unit batteries in the first direction for the purpose of providing uniform distribution of charging and discharging  between the cells (paragraph 0027). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with that the multiple unit batteries are between the pair of connecting members, each of the pair of connecting members electrically and physically connectinq the multiple unit batteries in the first direction for the purpose of providing uniform distribution of charging and discharging between the cells (paragraph 0027). 

As to claim 2, Lev et al. fail to disclose wherein: each of the pair of connecting members includes a metal wire, and first and second insulating films which surround the metal wire, and the pair of connecting members has flexibility.
Lennox et al. teaches wherein: each of the pair of connecting members includes a metal wire, and first and second insulating films which surround the metal wire, and the pair of connecting members has flexibility for the purpose to connect to other batteries (paragraph 0026).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with wherein: each of the pair of connecting members includes a metal wire, and first and second insulating films which surround the metal wire, and the pair of connecting members has flexibility for the purpose to connect to other batteries (paragraph 0026).
As to claim 3, Lev et al. fail to disclose wherein: the metal wire and the first and second insulating films extend with a predetermined width in a longitudinal direction of the pair of connecting members. Lennox et al. teaches wherein: the metal wire and the first and second insulating films extend with a predetermined width in a longitudinal direction of the pair of connecting members for the purpose to connect to other batteries (paragraph 0026).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with wherein: the metal wire and the first and second insulating films extend with a predetermined width in a 
As to claim 4, Lev et al. fail to disclose wherein: an opening is formed in any one of the first and second insulating films of each of the multiple battery fixing portions to expose a part of the metal wire, and the exposed part of the metal wire is electrically connected to a unit battery from among the multiple unit batteries and fixed to the unit battery.
Lennox et al. teaches wherein: an opening is formed in any one of the first and second insulating films of each of the multiple battery fixing portions to expose a part of the metal wire, and the exposed part of the metal wire is electrically connected to a unit battery from among the multiple unit batteries and fixed to the unit battery for the purpose to connect to other batteries (paragraph 0026).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with an opening is formed in any one of the first and second insulating films of each of the multiple battery fixing portions to expose a part of the metal wire, and the exposed part of the metal wire is electrically connected to a unit battery from among the multiple unit batteries and fixed to the unit battery for the purpose to connect to other batteries (paragraph 0026).
As to claim 6, Lev et al. discloses wherein: each of the multiple unit batteries includes an upper surface, a lower surface, and multiple side surfaces, and the upper surfaces of the multiple unit batteries are positioned at the same side, the lower surfaces of the multiple unit batteries are positioned at the same side, and the side 
As to claim 7, Lev et al. discloses a battery pack comprising: multiple unit batteries which are positioned in parallel in a first direction (figure 1 number 12); wherein each of the pair of connecting members includes: multiple battery fixing portions which are attached to the multiple unit batteries (figure 1 number 20,18,22), respectively; and at least one deformable portion (figure 1 number 30) which is positioned between the multiple battery fixing portions such that at least a part of the deformable portion is in a non-contact state with the multiple unit batteries and the deformable portion is bent by external force (figure 2), each of the multiple unit batteries includes an upper surface, a lower surface, and multiple side surfaces, the upper surfaces of the multiple unit batteries are positioned at the same side, the lower surfaces of the multiple unit batteries are positioned at the same side, and the side surfaces of the multiple unit batteries are arranged adiacent to one another (figure 1 number 12), the multiple battery fixing portions (figure 1 number 20,18,22) are in contact with the upper surfaces or the lower surfaces of the multiple unit batteries, and the at least one deformable portion (figure 1 number 30) is bent from the multiple battery fixing portions and is in contact with the side surfaces of the multiple unit batteries.
Lev et al. fail to disclose a pair of connecting members which is attached to both sides of the multiple unit batteries and electrically and physically connects the multiple unit batteries in the first direction. 
Lev et al. teaches the battery cells may be connected in series or parallel (paragraph 0013).  Lennox teaches that the multiple unit batteries connected in parallel 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with that the multiple unit batteries are between the pair of connecting members, each of the pair of connecting members electrically and physically connectinq the multiple unit batteries in the first direction for the purpose of providing uniform distribution of charging and discharging between the cells (paragraph 0027). 
Lev et al. fail to disclose wherein: each of the pair of connecting members includes a metal wire, and first and second insulatinq films which surround the metal wire, and the pair of connectinq members has flexibility, an opening is formed in any one of the first and second insulating films of each of the multiple battery fixing portions to expose a part of the metal wire, the exposed part of the metal wire is electrically connected to a unit battery from among the multiple unit batteries and fixed to the unit battery. 
Lennox et al. teaches wherein: each of the pair of connecting members includes a metal wire, and first and second insulatinq films which surround the metal wire, and the pair of connectinq members has flexibility, an opening is formed in any one of the first and second insulating films of each of the multiple battery fixing portions to expose a part of the metal wire, the exposed part of the metal wire is electrically connected to a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with wherein: each of the pair of connecting members includes a metal wire, and first and second insulatinq films which surround the metal wire, and the pair of connectinq members has flexibility, an opening is formed in any one of the first and second insulating films of each of the multiple battery fixing portions to expose a part of the metal wire, the exposed part of the metal wire is electrically connected to a unit battery from among the multiple unit batteries and fixed to the unit battery for the purpose to connect to other batteries (paragraph 0026).
As to claim 8, Lev et al. discloses and the at least one deformable portion includes a spacing portion spaced apart from the second side surfaces (figure 1 number 30). Lev et al. discloses the flexible bus can be used with any battery module and battery pack design as desired therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide  wherein: the multiple side surfaces include first side surfaces which are flat, and second side surfaces which have curvatures, the second side surfaces of the multiple unit batteries are arranged adjacent to one another, for the purpose of providing optimal results in absence of unexpected results.
As to claim 10, Lev et al. discloses a battery pack comprising: multiple unit batteries which are arranged in a first direction so that side surfaces of the multiple unit batteries are adjacent to one another (figure 1 number 12), and include electrode 
Lev et al. fail to disclose a second connecting member which includes multiple second battery fixing portions that are fixed to the lower portions of the multiple unit batteries and electrically connected to the casing bottoms.
Lev et al. teaches the battery cells may be connected in series or parallel (paragraph 0013).  Lennox teaches that the multiple unit batteries connected in parallel that are between the pair of connecting members, each of the pair of connecting members electrically and physically connectinq the multiple unit batteries in the first direction for the purpose of providing uniform distribution of charging and discharging  between the cells (paragraph 0027). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with a second connecting member which includes multiple second battery fixing portions that are fixed to the lower 
As to claim 11, Lev et al. discloses the flexible bus can be used with any battery module and battery pack design as desired therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide  wherein: the multiple side surfaces include first side surfaces which are flat, and second side surfaces which have curvatures, the second side surfaces of the multiple unit batteries are arranged adjacent to one another, for the purpose of providing optimal results in absence of unexpected results.
As to claim 12, Lev et al. discloses wherein: the first and second deformable portions include contact portions which are connected to the first and second battery fixing portions (figure 1 number 20,18,22), respectively, and are in contact with the first side surface, and spacing portions which are spaced apart from the second side surface and bent (figure 1 number 30).
As to claims 13-14 Lev et al. fail to disclose wherein: each of the first and second connecting members includes a metal wire, and first and second insulating films which surround the metal wire wherein: an opening is formed in any one of the first and second insulating films of each of the multiple first and second battery fixing portions to expose a part of the metal wire, and the exposed part of the metal wire is electrically connected to the electrode terminal or the casing bottom by an anisotropic conductive film.

Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with wherein: each of the first and second connecting members includes a metal wire, and first and second insulating films which surround the metal wire wherein: an opening is formed in any one of the first and second insulating films of each of the multiple first and second battery fixing portions to expose a part of the metal wire, and the exposed part of the metal wire is electrically connected to the electrode terminal or the casing bottom by an anisotropic conductive film for the purpose to connect to other batteries (paragraph 0026).
As to claim 15, wherein: the first and second connecting members further include first and second terminal portions, respectively, which are connected to one side of any one of the multiple first and second battery fixing portions and are in parallel with the side surface of any one of the multiple unit batteries, Lev et al. teaches the battery cells may be connected in series or parallel (paragraph 0013).  Lennox teaches that the multiple unit batteries connected in parallel that are between the pair of connecting members, each of the pair of connecting members electrically and physically connectinq 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with the first and second connecting members further include first and second terminal portions, respectively, which are connected to one side of any one of the multiple first and second battery fixing portions and are in parallel with the side surface of any one of the multiple unit batteries for the purpose of providing uniform distribution of charging and discharging  between the cells (paragraph 0027).
As to claim 16, Lev et al. discloses further comprising: a support body which is positioned between the side surface of any one of the unit batteries and the first and second terminal portions (figure 1 number 14).
As to claim 17, Lev et al. disclose wherein: the support body has a first concave groove which is formed at an inner side directed toward the side surface of any one of the unit batteries, and a second concave groove which is formed at an outer side and has a rectangular shape, and the first and second terminal portions are accommodated in the second concave groove.
As to claim 21, Lev et al. fail to disclose wherein: the metal wire and the first and second insulating films extend with a predetermined width in a longitudinal direction of the pair of connecting members.
Lennox et al. teaches disclose wherein: the metal wire and the first and second insulating films extend with a predetermined width in a longitudinal direction of the pair of connecting members for the purpose to connect to other batteries (paragraph 0026).
.

5.	Claim 5,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. in view of Lennox et al. and in further view of Suzuki (JP631212246A).
	Lev et al. fail to disclose wherein: an anisotropic conductive film is positioned between the exposed part of the metal wire and the unit battery. Suzuki teaches to keep insulating properties of a conductive film in its planar direction so as to prevent any accident due to short-circuit by making connection a positive electrode board a negative electrode board to leading wire terminals through an anisotropic conductive film (abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yoon with wherein: an anisotropic conductive film is positioned between the exposed part of the metal wire and the unit battery for the purpose of to keep insulating properties of a conductive film in its planar direction so as to prevent any accident due to short-circuit.

6.	Claims 9,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. in view of Lennox et al. and in further view of Kim et al. (US201600434441).

Lennox et al. discloses the first and second connecting members further include first and second terminal portions, respectively, which are connected to one side of any one of the multiple first and second battery fixing portions for the purpose of providing uniform distribution of charging and discharging between the cells (paragraph 0027). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with the first and second connecting members further include first and second terminal portions, respectively, which are connected to one side of any one of the multiple first and second battery fixing portions for the purpose of providing uniform distribution of charging and discharging between the cells (paragraph 0027). 
Lev et al. fail to disclose the terminal portion is electrically connected to a protective circuit module. Kim et al. teaches the terminal portion is electrically connected to a protective circuit module for the purpose of controlling charging and discharging operations of the batteries and prevent overheating and explosion caused by overcharging and overdischarging or an overcurrent (paragraph 0042).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with the terminal portion is electrically connected to a protective circuit module for the purpose of controlling charging and discharging operations of the batteries and prevent overheating and 
Lev et al. fail to disclose, further comprising: a protective circuit module which are positioned outside the first and second terminal portions and electrically connected to the first and second terminal portions.
Kim et al. teaches a protective circuit module which are positioned outside the first and second terminal portions and electrically connected to the first and second terminal portions for the purpose of controlling charging and discharging operations of the batteries and prevent overheating and explosion caused by overcharging and overdischarging or an overcurrent (paragraph 0042).
7.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. in view of Lennox et al. and Suzuki et al. and in further view of Kim et al.
Lev et al. fail to disclose an opening is formed in any one of the first and second insulating films of each of the first and second terminal portions to expose a part of the metal wire, and the exposed part of the metal wire is electrically connected to the protective circuit module by an anisotropic conductive film.
Lennox et al. teaches an opening is formed in any one of the first and second insulating films of each of the first and second terminal portions to expose a part of the metal wire, for the purpose to connect to other batteries (paragraph 0026).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with an opening is formed in any one of the first and second insulating films of each of the first and second terminal 
Lev et al. fail to disclose the exposed metal wire is electrically connected to the protective circuit module. 
Kim et al. teaches a protective circuit module which are positioned outside the first and second terminal portions and electrically connected to the first and second terminal portions for the purpose of controlling charging and discharging operations of the batteries and prevent overheating and explosion caused by overcharging and overdischarging or an overcurrent (paragraph 0042).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with the exposed metal wire is electrically connected to the protective circuit module for the purpose of controlling charging and discharging operations of the batteries and prevent overheating and explosion caused by overcharging and overdischarging or an overcurrent (paragraph 0042).
Lev et al. fail to disclose the exposed metal wire is electrically connected to the protective circuit module by an anisotropic conductive film. Suzuki teaches to keep insulating properties of a conductive film in its planar direction so as to prevent any accident due to short-circuit by making connection a positive electrode board a negative electrode board to leading wire terminals through an anisotropic conductive film (abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with the exposed metal wire .
8.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. in view of Lennox et al. and Kim et al. in further view of Agrawal et al. (US6317248).
Lev et al. fail to disclose further comprising: first adhesive tapes which fix the first and second connecting members to the multiple unit batteries; and a second adhesive tape which fixes the protective circuit module to any one of the unit batteries.
Agrawal et al. teaches adhesive tapes fixed onto busbars for the purpose of preventing electrical shortage (col. 24 lines 61-67, col. 25 lines 15-20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Lev et al. with first adhesive tapes which fix the first and second connecting members to the multiple unit batteries; and a second adhesive tape which fixes the protective circuit module to any one of the unit batteries for the purpose of preventing electrical shortage (col. 24 lines 61-67, col. 25 lines 15-20).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/Primary Examiner, Art Unit 1724